NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROGACIANO CABRERA-VALENCIA,                      No.   18-72904

                Petitioner,                      Agency No. A078-269-474

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Rogaciano Cabrera-Valencia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We review de novo claims of due process

violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th

Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Cabrera-Valencia’s statements to immigration officials that he did not

fear returning to Mexico and his vague testimony about the PRD political party.

See Shrestha, 590 F.3d at 1048 (adverse credibility determination reasonable under

“the totality of circumstances”). We do not consider Cabrera-Valencia’s

contentions concerning the origins of the Knights Templar and his brothers’

disappearances. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir.

2011) (review limited to the grounds relied on by the BIA). Thus, Cabrera-

Valencia’s withholding of removal claim fails.

      Cabrera-Valencia’s contention that his right to due process was violated by

not being able to access records fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error to prevail on a due process claim).

      Cabrera-Valencia’s request to remand to clarify testimony and apply for

adjustment of status is denied.

      PETITION FOR REVIEW DENIED.


                                          2                                   18-72904